Title: To George Washington from James McHenry, 31 July 1783
From: McHenry, James
To: Washington, George


                        
                            My dear General.
                            Princetown 31st July 1783
                        
                        You will forgive me for not writing to you sooner and attribute it to its real cause, not want of the
                            sincerest inclination, but of Censure. Perhaps before this reaches you the president will have transmitted our resolve for
                            bringing you here and relieving you from that disagreable situation of which you have so justly complained in your letter
                            to Congress. I was chairman of the committee on that letter and reported the substance of the resolve which will give us
                            the pleasure of your company. The original resolve was that we should avail ourselves of your experience and advice in the
                            formation of the peace establishment—but this was looped off in order to get Rhode Island to agree to the other. This
                            State is opposed to a peace establishment. You will however prepare yourself on this subject as you will be consulted on
                            it, and bring with you such papers as may be necessary. To-morrow we shall make a motion to have proper accomodations
                            provided. You will be pleased to make my respects to Mrs Washington and believe me sincerely and with real attatchment,
                            yours 
                        
                            James McHenry
                        
                    